Upon a former appeal (249 N.Y. 78) we held that the question, "Have you ever consulted a physician?" following the question, "Are you in good health?" might justly have been taken by the assured to mean "Have you ever consulted a physician in respect to ailments affecting your general health?" and, therefore, that the assured, in answering "No," may have told the truth. We see no reason for altering our views. It is not to be supposed, however, that the particular holding is authority for the proposition that, in all cases, questions as to consultations with a physician must be taken to relate to none other than communications between doctor and patient in respect to bodily disorders, which are grave. An insurer may wish to know how recently a physician has made a professional call upon an applicant for insurance, regardless of the topic discussed during the consultation between them. If the call has been recent, the insurer, upon that ground alone, may wish to reject the insurance application. If an insurer desires such knowledge it is entitled to it. But when, as in this case, an insurer in effect says, "Is your health good?" and follows the affirmative answer given with the question, "Have you consulted a physician?" it is as if the insurer said, "You have stated your health to be good. Have you ever consulted a physician about it?" The juxtaposition of the questions controls and limits the meaning in a particular instance, such as here shown.
The judgment in each action should be affirmed with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgments affirmed. *Page 468